NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                  Appellee,

                                        v.

                               ROSS E. RIVERA,
                                  Appellant.

                             No. 1 CA-CR 14-0821
                               FILED 7-7-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-456917-001
                  The Honorable Sam J. Meyers, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                             STATE v. RIVERA
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Kent E. Cattani joined.


O R O Z C O, Judge:

¶1             Ross E. Rivera appeals his conviction and probation sentence
for one count of possession or use of marijuana, a class 1 misdemeanor.
Rivera’s counsel filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967) and State v. Leon, 104 Ariz. 297 (1969), advising that after
searching the entire appellate record, no arguable question of law was
found. Rivera was afforded the opportunity to file a supplemental brief pro
se, but he has not done so. Our obligation on appeal is to review “the entire
record for reversible error.” State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App.
1999). Finding no reversible error, we affirm Rivera’s conviction and
sentence.

                 FACTS AND PROCEDURAL HISTORY

¶2          Mesa Police and Fire Department personnel responded to an
emergency call at Rivera’s residence to assist Rivera’s elderly grandmother.
Because the fire department received reports, determined later to be
unfounded, that a fight might be occurring at the scene, Officer Wyatt
Stockton made first contact with Rivera to ensure a secure location for fire
department medical personnel. Rivera invited Officer Stockton and the fire
department personnel to enter the home.

¶3            Upon entering, Officer Stockton “immediately” smelled what
he identified as burning marijuana. But because the “first area of concern”
was Rivera’s grandmother, Rivera took Officer Stockton to his
grandmother’s bedroom, where Officer Stockton secured the scene and
made way for medical personnel. While medical personnel attended to
Rivera’s grandmother, Officer Stockton moved down a hallway and stood
in the threshold of another bedroom. Officer Stockton believed it was
Rivera’s bedroom based on what he observed in the room. On a television
stand in the bedroom, Officer Stockton saw what he identified as “buds of
marijuana” in plain sight.




                                       2
                             STATE v. RIVERA
                            Decision of the Court

¶4             Officer Stockton told Rivera that “[i]t reeks like weed in
here.” Stockton asked if there was marijuana in the bedroom, and Rivera
answered affirmatively, grabbed the bags in the bedroom and gave them to
Stockton. Officer Stockton stated that Rivera admitted the marijuana was
his and that he had been smoking it in the house. Stockton charged Rivera
with possession of marijuana and drug paraphernalia without arresting
him.

¶5            Rivera waived his right to a jury trial and, after a bench trial,
was convicted of one count of possession or use of marijuana. Rivera timely
appealed and we have jurisdiction pursuant to Article 6, Section 9 of the
Arizona Constitution and Arizona Revised Statutes (A.R.S.) sections 12-
120.21.A.1, 13-4031, and -4033.A.1 (West 2015).1

                               DISCUSSION

¶6             Under A.R.S. § 13-3405.A.1., “[a] person shall not knowingly
. . . [p]ossess or use marijuana.” Here, there was sufficient evidence that
Rivera possessed marijuana. Officer Stockton testified that Rivera admitted
the substance found in the bedroom was marijuana and that it belonged to
Rivera. Additionally, a forensic technician testified that the substance
found in Rivera’s home was lab tested and confirmed as marijuana. This
evidence was sufficient to convict Rivera and we will not reweigh the
evidence on appeal. See State v. Lee, 189 Ariz. 590, 603 (1997).

                              CONCLUSION

¶7            We have read and considered counsel’s brief. We have
carefully searched the entire appellate record for reversible error and have
found none. See Clark, 196 Ariz. at 541, ¶ 49. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure.
Rivera was represented by counsel at all critical stages of the proceedings.
At sentencing, Rivera and his counsel were given an opportunity to speak
and the court imposed a legal sentence.

¶8            Counsel’s obligations pertaining to Rivera’s representation in
this appeal have ended. See State v. Shattuck, 140 Ariz. 582, 584 (1984).
Counsel need do nothing more than inform Rivera of the status of the
appeal and his future options, unless Counsel’s review reveals an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See id. at 585. Rivera has thirty days from the date of this decision

1     We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.


                                      3
                         STATE v. RIVERA
                        Decision of the Court

to proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.

¶9          We affirm Rivera’s conviction and sentence.




                               :ama




                                  4